Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


EXAMINER'S AMENDMENT
Claims 27-37 are hereby cancelled.  See interview summary for Applicant confirmation.

Allowable Subject Matter
Claims 1, 3-25, and 38-42 are allowed.  The claims are allowed over the cited prior art of record because the prior art of record does not measure  the intensity of infrared radiation emitted by the glass product without providing an infrared illumination source to the glass while taking the plurality of images in addition to the remaining limitations of the independent claims.  The claims are drawn directly to a process of monitoring products with steps implemented that could not be carried out as a mental, mathematical or computer implemented process which improves technology in the extent to which the claim covers a particular solution to a problem or a particular way to achieve a desired outcome, as opposed to merely claiming the idea of a solution or outcome.  The significant improvements to monitoring of glass products are not computer implementation of an abstract idea and require actual steps e.g. taking a plurality of images as stated above.

 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JODI COHEN FRANKLIN whose telephone number is (571)270-3966. The examiner can normally be reached Monday-Friday 8 am-4 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindelang can be reached on (571) 270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JODI COHEN FRANKLIN
Primary Examiner
Art Unit 1741



/JODI C FRANKLIN/Primary Examiner, Art Unit 1741